Citation Nr: 1441143	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  14-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from April 1970 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in July 2014, in which he indicated that he desires to appear before a Veterans Law Judge via videoconference.  As the appellant's requested hearing has not yet been conducted, this matter should be remanded to schedule the appellant for a Board hearing per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board videoconference hearing per his request.  Appropriate notification should be given to the appellant and his representative, if any, and such notification should be documented and associated with the claims folder. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



